Exhibit CERTIFICATE OF DETERMINATION OF MANDATORILY CONVERTIBLE NON-CUMULATIVE NON-VOTING PERPETUAL PREFERRED STOCK, SERIES B OF CENTER FINANCIAL CORPORATION Pursuant to Section 401 of the Corporations Code of the State of California: We, Jae Whan Yoo and Lisa Kim Pai, President and Secretary, respectively, of Center Financial Corporation, a corporation organized under the laws of the State of California (hereinafter called the “Corporation”), do hereby certify as follows: 1. On December 28, 2009, the Board of Directors of the Corporation adopted a resolution designating 73,500 shares of Serial Preferred Stock (hereinafter referred to as the “Preferred Stock”) as Mandatorily Convertible Non-Cumulative Non-Voting Perpetual Preferred Stock, Series B. 2. No shares of Mandatorily Convertible Non-Cumulative Non-Voting Perpetual Preferred Stock, Series B have been issued. 3.
